Welton Global Trend Fund Class I Shares WGTIX Prospectus|May 21, 2014, as supplemented September 8, 2014 Mutual Fund | Alternatives / Global Trends The Securities and Exchange Commission (“SEC”) and the Commodity Futures Trading Commission (“CFTC”) have not approved or disapproved of these securities or determined if this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. www.weltonfunds.com|(844) 935-8661 Table of Contents - Prospectus Welton Global Trend Fund Tableof Contents Table of Contents 2 Summary Section 3 Investment Strategies, Risks and Disclosure of Portfolio Holdings 7 Management of the Fund 14 Shareholder Information 16 Distribution of Fund Shares 23 Distributions and Taxes 23 Financial Highlights 25 Privacy Notice 26 Contacts 27 More Information 28 Prospectus|May 21, 2014
